Citation Nr: 0805143	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for status post medial 
meniscectomy, left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which assigned an increased evaluation 
of 10 percent for status post medial meniscectomy, left knee, 
effective February 8, 2005.  


FINDINGS OF FACT

1.  The service-connected left knee disability is manifested, 
functionally, by complaints of pain, a noncompensable degree 
of limited motion, and occasional locking due to removal of 
semi-lunar cartilage.

2.  The service-connected left knee disability is not 
manifested by frequent episodes of locking nor effusion into 
the joint.

3.  There is no medical evidence of subluxation or lateral 
instability, ankylosis, or impairment of the tibia and 
fibula.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for any 
rating higher than 10 percent for status post medial 
meniscectomy, left knee, has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5256 through 5263 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206. 

The veteran underwent a medial meniscectomy during active 
duty in 1983.  He began to suffer symptoms 10 to 15 years 
ago.  He is employed as a postal service carrier.  In 2005, 
he requested reassignment to a driving route instead of a 
walking route.  

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5256 through 5263.  The 
veteran is currently rated under DC 5259, which provides a 10 
percent rating for removal of semilunar cartilage that is 
symptomatic.

A rating under DC 5258 is not warranted.  DC 5258 provides a 
20 percent evaluation for cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint.  The veteran's April 2005 VA examination report 
notes that his left knee exhibits weakness, pain, and 
stiffness.  There is no swelling, heat, instability or 
giving-way.  The knee locks after standing for a long time, 
but it has never caused the veteran to fall.  At the May 2006 
RO hearing, the veteran reported that his knee locks once or 
twice per week.  The VA examination notes no effusion.  The 
MRI report also noted no effusion.  The MRI showed minimal 
fluid in the suprapatellar region, but no free fluid in the 
gastrocnemius, semimembranosus bursa. 

The veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is appropriate for severe subluxation 
or lateral instability.    The record contains no evidence of 
any of these symptoms.

The left knee's slight limitation of motion is not severe 
enough to warrant a rating under DC 5260 or 5261.  Under DC 
5260, a 10 percent rating is warranted where flexion of the 
leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  Under DC 5261, a separate 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for extension limited to 15 degrees.  The April 2005 VA 
examination revealed a normal range of motion from rest of 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  After three repetitions, the active range 
of motion was 0 to 135 degrees.  The passive range of motion 
was 0 to 125 degrees.

Finally, in the absence of evidence of service connected 
ankylosis (DC 5256), impairment of the tibia and fibula (DC 
5262), or genu recurvatum (DC 5263), there is no basis for 
evaluating the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71a.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the current 10 percent rating contemplates the 
veteran's excess fatigability and lack of endurance.  There 
is no evidence of weakened movement, atrophy, or 
incoordination.  Hence, increased ratings under these 
regulations are not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the right knee 
disability.  The claim is denied. 

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2005 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the May 
2005 rating decision that granted an increased rating.  
Although the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (since the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) was not given until 
March 2006, once the veteran filed a notice of disagreement 
with the initial rating, he was properly provided with 
information concerning the disability evaluation criteria in 
the statement of the case. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  These notice 
requirements were complied with in this case.  If any notice 
was lacking, the veteran was not prejudiced because he had 
actual knowledge as demonstrated by his RO hearing testimony.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

ORDER

Entitlement to an increased rating for status post medial 
meniscectomy, left knee, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


